Case 2:21-cv-00238-WJM-MF Document 14 Filed 02/12/21 Page 1 of 2 PagelD: 808

SMITH, CROTTY, MEYER & BRUINS
ATTORNEYS AT LAW

851 FRANKLIN LAKE ROAD
FRANKLIN LAKES, NEW JERSEY 07417-2242

WILLIAM T. SMITH (Ni & NY BARS) TEL 201 891-1900

FRANCIS P. CROTTY FAX 201 891-8817

GORDON D. MEYER (REP'D.) wsmith@lawflnj.com

DAVID RE. BRUINS fcrotty@lawflrj.com
OF COUNSEL dbruins@lawfini.com

Hon. William J. Martini, U.S.D.J.% February 12, 2021

United States District Court

District of New Jersey

Martin Luther King Jr. Building & U.S. Courthouse
50 Walnut Street - Room 4076
Newark, N.J. 07101

Re: Wyckoff Properties, LP, et al. v. Selective Insurance Co., et al.
U.S.D.C., DNL, No. 2:21-cy-00238-WIM-MF

JOINT REQUEST TO ADJOURN ZURICH’S MOTION TO DISMISS
ONE CYCLE AND MAKE IT RETURNABLE ON MARCH 15, 2021

Dear Judge Martini:

My office represents the Plaintiffs in the above-referenced insurance-coverage
declaratory judgment action.

Zurich recently filed a motion to dismiss the claims of Taste Buds LLC, the only
plaintiff in this action which is making a claim against Zurich. The Motion Day for
Zurich’s motion to dismiss is March 1, 2021. In addition, Plaintiffs have filed a motion
to remand. The Motion Day for Plaintiffs’ motion to remand is March 15° 2021.

Zurich has agreed to adjourn its motion one cycle. Adjourning the Zurich motion
to March 15, 2021 would require Opposition Papers to be due on March 1, and Reply
Papers would be due on March 8, according to the Court’s calendar published pursuant to
L. Civ R. 78.1(a).

Respectfully, both the plaintiffs and Zurich request that the Court adjourn
Zurich’s motion to dismiss one cycle, based on the agreement reached between Zurich

and Plaintiffs as set forth above. We thank the Court for its consideration of this request.

Very truly yours,

    

"Francis P. Crotty
Case 2:21-cv-00238-WJM-MF Document 14 Filed 02/12/21 Page 2 of 2 PagelD: 809

FPC/lo

ce: Timothy Carroll, Esq. (Timothy.Carroll@clydeco. us)
Susan M. Leming, Esq. (sleming@brownconnery.com)
Patrick F. Hofer, Esq. (patrick. hofer@clydeco.us)
Jared Clapper, Esq. (jared. clapper@clydeco.us)

 
